Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (Figs. 1 and 4A-4D) in the reply filed on 7/28/2021 is acknowledged.
Claims 12-14 and 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/28/2021.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/15/2019 and 8/05/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 in line 3 is objected to because of the recitation “the tubular portions” and should be “the tubular portion”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “said deformations are spaced by a distance greater than said first axial distance” which is unclear how the deformations are spaced greater than its own distance. It is also unclear if “said first axial distance” is referring to the “one axial location” or “a first distance” of claim 10 in regard to the deformation sets and the deformations respectively. Therefore, it is unclear of how the deformations or deformation sets are spaced relative to another part at a first axial distance. For examination purposes, claim 11 will be interpreted as the deformations are spaced by a distance greater than the at least one lesser deformation portion.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GKN Automotive AG (GB 2242959 hereinafter “GKN”).
In regard to claim 1, GKN discloses a drive shaft comprising: 
a tubular portion (Fig. 12, at 18) extending between axial ends (Fig. 12, between 13 and 14) and being hollow (Fig. 2 shows an example of the cross-section of the shaft which is hollow), and there being deformations on the tubular portion (Fig. 12, grooves between the ribs 19), said deformations extending for a circumferential extent that is less than 180˚ (Fig. 12, the grooves at 18 extend less than 180 degrees circumferentially) about a central axis of said tubular portion (Fig. 12).  
GKN does not expressly disclose the grooves are formed by deformation, however, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself and does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe
In regard to claim 2, GKN discloses the drive shaft of claim 1, wherein said deformations are detents (Fig. 12, grooves at 18).  
In regard to claims 3 and 6, GKN discloses the drive shaft as set forth in claim 1, wherein said deformations include at least two axially spaced deformation sets or at least three axially spaced deformation sets (See image below, a first set, a second set, and a third set can be defined as shown), with a first of said axially spaced deformation sets having deformations extending between first set circumferential ends (See image below, the first set have grooves extending circumferentially) and said deformations in a second of said axially spaced deformation sets extending between second set circumferential ends (See image below, the second set have grooves extending circumferentially) and said deformations in said second axially spaced deformation sets extend at least partially in a circumferential space between said first circumferential ends (See image below, for example, one of the grooves of the second set can defined as circumferentially extending partially in a circumferential space between two circumferential ends of grooves of the first set).  

    PNG
    media_image1.png
    246
    657
    media_image1.png
    Greyscale

In regard to claims 4, 5, and 15-16, GKN discloses the drive shaft as set forth in claim 3, wherein there are two circumferentially spaced ones of said deformations in each of said axially spaced deformation sets or wherein there are three or more circumferentially spaced deformations in each of said axially spaced sets (Fig. 12, there 
In regard to claim 7, GKN discloses the drive shaft as set forth in claim 1, wherein said deformations are formed to be generally tangent to a radius from said central axis (Fig. 12, grooves at 18 are defined by the annular shape of the shaft and therefore the surface of each groove are generally tangent to the radius defined by the longitudinal axis of the shaft).  
In regard to claim 8, GKN discloses the drive shaft as set forth in claim 1, wherein said deformations are formed to have a central location which extends radially further away from said central axis (Fig. 12, grooves at 18 are defined by the annular shape of the shaft and result in an arc, therefore the center of each groove extend radially further away from the central axis).  
In regard to claim 9, GKN discloses the drive shaft as set forth in claim 1, wherein said deformations are spaced by a first distance across an axial length of said tubular portion between said first and second ends (Fig. 12, the grooves are axially spaced between the ends of 13 and 14).  
In regard to claim 10, GKN discloses the drive shaft as set forth in claim 1, wherein there are first deformation sets in at least one axial location between said axial ends of said tubular portion, with a plurality of deformations spaced by a first distance (Fig. 12 and see image attached to claim 3 that shows the sets which are located between the axial ends of 13 and 14 and the plurality of grooves are spaced from the axial ends and also circumferentially spaced).  
In regard to claim 11, GKN discloses the drive shaft as set forth in claim 10, wherein there is at least one lesser deformation portion (Fig. 12, at 13 can be interpreted as a lesser deformed portion since the portion does not include grooves) wherein said deformations are spaced by a distance greater than said first axial distance (Fig. 12, the deformations are spaced at a greater axial distance than the indicated lesser deformed portion from the end of 13. See the rejection under 112.).  
In regard to claim 17, GKN discloses the drive shaft as set forth in claim 1, wherein said deformations are detents (Fig. 12, grooves at 18) with a generally concave shape (Fig. 12, grooves at 18 are generally concave since the grooves define the annular shape of the shaft) formed about a single radius in a cross-section taken through a diameter of said tubular portion (Fig. 12).  

Claims 1-5, 7, 9-11, 15-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fiedler et al. (US 2014/0137700 hereinafter “Fiedler”).
In regard to claim 1, Fiedler discloses a drive shaft comprising: 
a tubular portion (Fig. 6A, shaft at 10) extending between axial ends (Fig. 6A) and being hollow (Figs. 6A), and there being deformations on the tubular portion (Fig. 6A, depressions 38), said deformations extending for a circumferential extent that is less than 180˚ (Fig. 6A, 38 extend circumferentially less than 180 degrees) about a central axis of said tubular portion (Fig. 6A).  
In regard to claim 2, Fiedler discloses the drive shaft of claim 1, wherein said deformations are detents (Figs. 6A and 6C, depressions 38 are detents).  
In regard to claim 3, Fiedler discloses the drive shaft as set forth in claim 1, wherein said deformations include at least two axially spaced deformation sets (Fig. 6A, two axially spaced circumferential sets of 38), with a first of said axially spaced deformation sets having deformations extending between first set circumferential ends (Fig. 6A, one of the sets of 38) and said deformations in a second of said axially spaced deformation sets extending between second set circumferential ends (Fig. 6A, the other of the two sets of 38) and said deformations in said second axially spaced deformation sets extend at least partially in a circumferential space between said first circumferential ends (Fig. 6A, the two sets are circumferentially offset from one).  
In regard to claims 4-5 and 15-16, Fiedler discloses the drive shaft as set forth in claim 3, wherein there are two circumferentially spaced ones of said deformations in each of said axially spaced deformation sets or three or more circumferentially spaced deformations in each of said axially spaced sets (Fig. 6A, each set of 38 have at least two or three depressions).  
In regard to claim 7, Fiedler discloses the drive shaft as set forth in claim 1, wherein said deformations are formed to be generally tangent to a radius from said central axis (Fig. 6C, the depressions 38 are generally tangent to the central axis that defines the annular shape of the shaft).  
In regard to claim 9, Fiedler discloses the drive shaft as set forth in claim 1, wherein said deformations are spaced by a first distance across an axial length of said tubular portion between said first and second ends (Fig. 6B, 38 are axially spaced between a first end at 18 and a second end at 28).  
In regard to claim 10, Fiedler discloses the drive shaft as set forth in claim 1, wherein there are first deformation sets in at least one axial location between said axial ends of said tubular portion (Fig. 6B, sets of 38 between the ends at 18 and 28), with a plurality of deformations spaced by a first distance (Fig. 6B, each set have depressions 38 which are axially spaced and circumferentially spaced).  
In regard to claim 11, Fiedler discloses the drive shaft as set forth in claim 10, wherein there is at least one lesser deformation portion (Fig. 6B, portion at 28 without deformations is at least a lesser deformed portion) wherein said deformations are spaced by a distance greater than said first axial distance (Fig. 6B, the depressions 38 are spaced at a greater axial distance than the indicated lesser deformed portion from the end of 28. See the rejection under 112.).  
In regard to claim 19, Fiedler discloses the drive shaft as set forth in claim 1, wherein said deformations are detents having a generally linear surface in a plane taken through a diameter of said tubular portion (Fig. 6C, surface of 38 is generally linear) with shapes at each axial end of said generally linear portion which are at least one of convex and concave shapes (In [0011] discloses the sharp areas of the depressions are smoothed out to avoid damage to the shaft, therefore the ends of the depressions at least have one of convex and concave shapes).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over GKN (GB 2242959) in view of Fiedler (US 2014/0137700).
GKN discloses the drive shaft as set forth in claim 17, wherein the detents have a generally concave shape through a plane taken through a diameter of the tubular portion (Fig. 12, grooves at 18 are concave portions since the grooves define the annular shape of the shaft), but does not expressly disclose there are convex segments spaced on each end of said concave portion.
In the related field of shafts with circumferential grooves, Fiedler teaches a shaft with circumferential grooves (Fig. 7A, shaft at 12’’’ and grooves at 16) having smooth transitions at the corners of the grooves in order to avoid damage as disclosed in [0011].

Additionally, including convex segments at the corners of the grooves would also allow for improved safety for a user by smoothing out sharp corners and allow for reduced stress concentration. It has been held that a change of shape is obvious absent persuasive evidence that the particular configuration of the claimed convex segments were significant.  In re Dailey 357 F.2d 669, 672-73 (CCPA 1966) (See MPEP 2144.04(IV)(B)). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over GKN (GB 2242959) in view of Fiedler et al. (US 2014/0137700 hereinafter “Fiedler”) and further in view of Hibi et al. (US 8,104,963 hereinafter “Hibi”).
GKN discloses the drive shaft as set forth in claim 1, but does not expressly disclose the deformations are detents having a generally linear surface in a plane taken through a diameter of said tubular portion with shapes at each axial end of said generally linear portion which are at least one of convex and concave shapes.
In the related field of shafts with circumferential grooves, Hibi teaches a shaft with circumferential grooves (Fig. 7, shaft 21 and grooves 7) having a generally linear surface (Fig. 6B, linear surface 22b and shown to be mechanically equivalent to the concave and convex grooves shown in Figs. 6A and 6D).

In the related field of shafts with circumferential grooves, Fiedler teaches a shaft with circumferential grooves (Fig. 7A, shaft at 12’’’ and grooves at 16) having smooth transitions at the corners of the grooves in order to avoid damage as disclosed in [0011].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified GKN in view of Fiedler such that the ends of the grooves include convex segments instead of sharp corners, since this would allow for avoiding damage to the shaft. 
Additionally, manufacturing a linear surface can reduce cost and material waste than a curved surface and including convex segments at the corners of the grooves would also allow for improved safety for a user by smoothing out sharp corners and allow for reduced stress concentration. It has been held that a change of shape is obvious absent persuasive evidence that the particular configuration of the claimed linear surface and convex or concave segments were significant.  In re Dailey 357 F.2d 669, 672-73 (CCPA 1966) (See MPEP 2144.04(IV)(B)). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fiedler (US 2014/0137700).

While Fiedler do not expressly disclose at least three sets; the sets may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.  
It would have been obvious to one having ordinary skill in the art to have modified Fiedler to have at least three sets, as the sets may be optimized to the desired operational parameters through the use of routine experimentation to have the advantage of increased force absorption and/or transmission or increased flexibility. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.

Claims 8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fiedler (US 2014/0137700) in view of Hibi et al. (US 8,104,963).
In regard to claims 8 and 17-18, Fiedler discloses the drive shaft as set forth in claim 1, wherein there are convex segments spaced on each end of the depressions (In [0011] discloses the sharp areas of the depressions are smoothed out to avoid damage to the shaft, therefore the ends of the depressions at least have one of convex and 
In the related field of shafts with circumferential grooves, Hibi teaches a shaft with circumferential grooves (Fig. 7, shaft 21 and grooves 7) having a generally linear surface (Fig. 6D, concave surface 22d and shown to be mechanically equivalent to the concave and linear grooves shown in Figs. 6A and 6B).
It would have been obvious to one having ordinary skill in the art to have modified the grooves of Fiedler to be generally concave in order to have the advantage of a desired effect of a groove shape and adaptability for its intended use of various equivalent shapes such as linear, convex, or concave without limitation as taught by Hibi in 2:37-43 and 10:14-28.
Additionally, including a concave shape groove would allow for improved force absorption and/or mechanical transmission and would allow for a desired strength and stiffness. It has been held that a change of shape is obvious absent persuasive evidence that the particular configuration of the claimed concave shape was significant.  In re Dailey 357 F.2d 669, 672-73 (CCPA 1966) (See MPEP 2144.04(IV)(B)). 

Conclusion
The following prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
Breese (US 6,015,350) discloses a driveshaft have circumferential grooves.

	Horen (US 2011/0124422) discloses a torque-transfer assembly having circumferential grooves.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679